                IN THE UNITED STATES DISTRICT COURT FOR THE
             EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

  Ashton Hughes,                               )
  Joshua VanDusen,                             )
  Shannon Helmers, and                         )
  Charles Dodson,                              )
                                               )
         Plaintiffs,                           )       No. 4:19-CV-00028-CLC-SKL
  v.                                           )
                                               )       JURY DEMAND
  Denise Jackson and,                          )
  RVShare, LLC.,                               )
                                               )
         Defendants.                           )
                                               )


                                 NOTICE OF APPEARANCE


        COME NOW the undersigned counsel and hereby give notice of their appearance on

 behalf of Defendant RVShare, LLC, in the above entitled action. All further notices and copies

 of pleadings, papers and other materials relevant to this action should be directed to and served

 upon said attorney.



                                      Respectfully submitted this 15th day of October, 2019.

                                      COPELAND, STAIR, KINGMA & LOVELL, LLP

                                      /s/ G. Graham Thompson
                                      ANGELA CIRINA KOPET, BPR 017921
                                      G. GRAHAM THOMPSON, BPR 034467
                                      920 McCallie Avenue
                                      Chattanooga, TN 37403
                                      Phone: 423-777-4693
                                      Fax: 423-648-2283




                                                   1

Case 4:19-cv-00028-CLC-SKL Document 44 Filed 10/15/19 Page 1 of 2 PageID #: 218
                                CERTIFICATE OF SERVICE

         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.



        This 15th day of October, 2019


                                        COPELAND, STAIR, KINGMA & LOVELL, LLP


                                        /s/ G. Graham Thompson




                                                   2

Case  4:19-cv-00028-CLC-SKL Document 44 Filed 10/15/19 Page 2 of 2 PageID #: 219
 7007220v.1
